        Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY,
1411 K Street, NW, Suite 1300
Washington, D.C. 20005                          COMPLAINT FOR DECLARATORY
                                                AND INJUNCTIVE RELIEF
               Plaintiff,

   v.                                           Case No.:

DAVID BERNHARDT, in his official
capacity as Secretary of the United States
Department of the Interior,
1849 C Street NW
Washington, D.C. 20240,

AURELIA SKIPWITH, in her official
capacity as the Director of the United States
Fish and Wildlife Service,
1849 C Street NW
Washington, D.C. 20240,

MARGARET EVERSON, in her official
capacity as Director of the National Park
Service,
1849 C Street NW
Washington, D.C. 20240,

UNITED STATES FISH AND WILDLIFE
SERVICE,
1849 C Street NW
Washington, D.C. 20240

and

NATIONAL PARK SERVICE,
1849 C Street NW
Washington, D.C. 20240

               Defendants.
            Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 2 of 30




                                        INTRODUCTION

       1.       This action stems from Federal Defendants’ abrupt termination of a longstanding

federal commitment to restore grizzly bears—a threatened species— to the North Cascades

Ecosystem in Washington. Specifically, Plaintiff challenges Defendants’ July 10, 2020 decision

to “discontinue” its “proposal to develop and implement a Grizzly Bear Restoration Plan for the

North Cascades Ecosystem” and accompanying “terminat[ion]” of the preparation of an

Environmental Impact Statement (“EIS”) for the proposal, 85 Fed. Reg. 41,624 (July 10, 2020)

(hereinafter, “Termination Notice”). In this action, Plaintiff challenges Defendants’ decision to

abandon ongoing recovery planning efforts for North Cascades grizzlies and the termination of

the accompanying process under the National Environmental Policy Act (“NEPA”), 85 Fed. Reg.

41,625 (July 10, 2020), in violation of NEPA, the Endangered Species Act (“ESA”), 16 U.S.C.

§§ 1531-1544, and the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706.

       2.       As described by the U.S. Fish and Wildlife Service (“FWS”) and the National

Park Service (“NPS”), grizzly bears in the North Cascades Ecosystem are “the most at-risk

grizzly bear population in the United States today.” Identified by FWS as one of six recovery

zones necessary to achieve grizzly bear recovery, the North Cascades Ecosystem in Washington

is home to less than ten grizzly bears. There have been only four confirmed detections of grizzly

bears in the North Cascades in the past ten years, all of which occurred in British Columbia.

Scientists believe that the population may actually comprise just two individuals.

       3.       Recognizing that grizzly bears are at risk of local extinction in the North Cascades

Recovery Zone, and in accordance with the 1993 Grizzly Bear Recovery Plan and a 1997

Recovery Plan Supplement, in February 2015 FWS and NPS initiated a process under NEPA to

analyze restoration of grizzly bears to the North Cascades. The agencies collected public



                                                 2
            Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 3 of 30




comments during an initial scoping period and again following the release of a Draft

Environmental Impact Statement. U.S. Department of the Interior, Draft Grizzly Bear

Restoration Plan/Environmental Impact Statement, North Cascades Ecosystem (Jan. 2017)

(“DEIS”). As noted in the DEIS, the scientific consensus was that grizzly bears in the North

Cascades would have difficulty recovering on their own and human intervention would be

necessary to achieve reproduction and eventual recovery.

       4.       In the DEIS, the agencies proposed three action alternatives, all of which had an

end goal of restoring a self-sustaining population of at least 200 bears through the capture and

release of grizzly bears into the North Cascades Recovery Zone. The agencies stated that if they

took no action, the grizzly bear population in the North Cascades would not recover.

       5.       Despite the agencies’ acknowledgment that human intervention is necessary to

save this nearly extirpated grizzly bear population, on July 10, 2020, FWS and NPS issued a

notice abruptly announcing that the NEPA process had been terminated and that they are no

longer proposing to take action to augment the grizzly bear population in the North Cascades

Recovery Zone. The Termination Notice provided no rationale for the agencies’ about-face on

the need to augment this grizzly bear population to facilitate recovery.

       6.       FWS’s and NPS’ abandonment of augmentation of the North Cascades grizzlies

and the termination of the accompanying NEPA process violates NEPA, the ESA, and the APA.

The termination violates NEPA by failing to follow procedural requirements following the

initiation of a NEPA process, including issuing a record of decision to explain the agencies’

decision. 40 C.F.R. § 1505.2. (stating that when an action agency makes a decision on the

proposal, it “shall” prepare a public record of decision stating the decision made and explaining

other considerations required by the regulations).



                                                 3
            Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 4 of 30




       7.       The agencies’ action also violate the ESA in several respects. First, NPS is

violating the ESA’s mandatory duties requiring federal agencies to conserve listed species. See

16 U.S.C. §§ 1531(c)(1) (providing “all Federal departments and agencies shall seek to conserve

endangered species and threatened species and shall utilize their authorities in furtherance of the

purposes of this chapter”), 1536(a)(1) (stating federal agencies “shall, in consultation with and

with the assistance of the Secretary, utilize their authorities in furtherance of the purposes of this

chapter by carrying out programs for the conservation of endangered species and threatened

species”).

       8.       Additionally, the agencies are failing to implement the Grizzly Bear Recovery

Plan, which calls for carrying out a NEPA process to evaluate alternatives to recover grizzly

bears in the North Cascades, as required by ESA Section 4(f). See id. § 1533(f)(1) (“The

Secretary shall develop and implement [recovery] plans . . . for the conservation and survival of

endangered and threatened species . . . unless he finds that such a plan will not promote the

conservation of the species”) (emphasis added). By terminating the NEPA process called for in

the Grizzly Bear Recovery Plan, FWS is failing to implement the plan. FWS’s discontinuance of

its proposal to develop and implement a plan for restoring grizzly bears to the North Cascades

Ecosystem and its termination of the NEPA process for considering alternatives for restoration

also constitutes a significant de facto amendment to the Grizzly Bear Recovery Plan without

following the notice and comment process mandated by Section 4(f) required for such an

amendment. See id. § 1533(f)(4).

       9.       Finally, the agencies’ termination of the bear augmentation plan is an agency

action requiring consultation under Section 7(a)(2) of the ESA. See id. § 1536(a)(2) (“Each

Federal agency shall, in consultation with and with the assistance of the Secretary, insure that



                                                  4
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 5 of 30




any action authorized, funded, or carried out by such agency . . . is not likely to jeopardize the

continued existence of any endangered species or threatened species”). In view of the agencies’

prior findings that restoring grizzly bears in the North Cascades Ecosystem is essential to the

survival and recovery of the species, abandoning this process entirely is likely to jeopardize the

continued existence of the species, and the agencies must complete Section 7 consultation to

determine the impact of its termination action on the grizzly bear’s survival and recovery.

       10.     The agencies’ termination of the NEPA process also violates the APA. The

longstanding position of FWS and NPS is that human intervention and augmentation is necessary

to save the North Cascades grizzly bear from extirpation and they therefore initiated a process to

prevent extirpation and put these grizzly bears on the road to recovery. The agencies’ decision to

suddenly terminate the process is a stark reversal of a previously held agency position which

must be backed by a “reasoned analysis.” See Motor Vehicle Mfrs. Ass’n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 42, 57 (1983). In the termination decision, the agencies not only

failed to supply a “reasoned” analysis, but in fact failed to provide any analysis or reason at all.

       11.     For these reasons, Plaintiff hereby asks the Court to declare that Defendants

violated federal law and issue appropriate declaratory and injunctive relief to redress the injuries

caused by these violations.

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question

jurisdiction); id. §§ 2201-2202 (declaratory judgments and further relief); 16 U.S.C. §§ 1540(c),

(g)(1)(c) (action arising under the ESA and citizen suit provision); and 5 U.S.C. § 702

(Administrative Procedure Act).




                                                  5
          Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 6 of 30




        13.     Venue in this Court is proper pursuant to 16 U.S.C. § 1540(g)(3)(A) and 28

U.S.C. § 1391(e) because this civil action is brought against agencies of the United States and

officers and employees of the United States acting in their official capacities under the color of

legal authority, a substantial part of the events giving rise to the claim occurred in the District of

Columbia, and no real property is involved in this action. Plaintiff Center for Biological

Diversity also maintains an office in this judicial district.

        14.     Plaintiff provided Defendants with 60 days’ written notice of Plaintiff’s intent to

sue on July 15, 2020, as required by 16 U.S.C. § 1540(g)(2)(C).

                                              PARTIES

        15.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (the “Center”) is a non-

profit organization that is dedicated to the protection of native species and their habitats through

science, policy, and environmental law. The Center is incorporated in California and

headquartered in Tucson, Arizona, with offices in Washington, D.C., Arizona, California,

Colorado, Florida, Hawai’i, Idaho, Minnesota, Nevada, New Mexico, New York, North

Carolina, Oregon, Washington, and Mexico. The Center has more than 81,000 active members,

including members within the grizzly bear’s current and historical range. The Center and its

members have a long-standing interest in conserving native species in the American West and

have routinely advocated for the conservation and protection of native species, including grizzly

bears in the North Cascades.

        16.     Plaintiff, both organizationally and on behalf of its members, has deep and long-

standing interests in the preservation and recovery of imperiled species, including grizzly bears

in the North Cascades Ecosystem. To further these goals, Plaintiff has participated in various




                                                   6
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 7 of 30




agency proceedings and public comment opportunities to protect and recover grizzly bears,

including the NEPA process to augment the North Cascades grizzly bear population.

       17.     Plaintiff has members who live near and regularly visit areas in and around the

North Cascades, most often for various recreational pursuits, including wildlife watching and

attempting to see and photograph grizzly bears in their natural habitat. Plaintiff’s members have

professional, spiritual, aesthetic, and recreational interests in recovering grizzly bears in the

North Cascades; these interests are being and will be negatively impacted by the termination of

the grizzly bear augmentation plan and the NEPA process aimed at recovery. Plaintiff’s

members have visited and plan to continue travelling and recreating in the North Cascades on a

regular basis, and they will maintain an interest in conserving and recovering grizzly bears in the

North Cascades in the future.

       18.     For example, Sean Smith of Covington, Washington is a former National Park

Ranger at North Cascades National Park and holds a Master of Science in Natural Resource

Management from Central Washington University. As a ranger for the North Cascades,

Yellowstone, and Glacier National Park, Mr. Smith participated in bear management activities

such as visitor education and use of non-lethal bear deterrence measures. Although he has never

been fortunate enough to see a grizzly bear in the North Cascades, Mr. Smith states that he

would like to see grizzly bears in the North Cascades and has traveled to numerous places across

the West with the main goal of observing wildlife such as grizzly bears, including Glacier

National Park, Yellowstone National Park, and Grand Teton National Park. He has seen several

dozen grizzly bears during his travels, both while on foot and from his vehicle. Mr. Smith

explains that the failure to recover grizzly bears in the North Cascades would significantly




                                                   7
          Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 8 of 30




impact his ecological work to protect the environment for current and future generations and

would diminish his opportunity to observe grizzly bears in the North Cascades.

         19.   Plaintiff’s interests in conserving and recovering grizzly bears are directly harmed

by Defendants’ termination decision. Specifically, Plaintiff’s professional, spiritual, aesthetic,

and recreational interests have been and will continue to be greatly diminished because grizzlies

are unlikely to recover in the North Cascades without human intervention. As such, the

termination decision decreases Plaintiff’s opportunities to see and otherwise enjoy grizzly bears

there.

         20.   Plaintiff also has an interest in the effective implementation of environmental

laws aimed at protecting wildlife and wildlife habitat, including NEPA and the ESA. Plaintiff is

injured by Defendants’ termination of the process necessary to conserve and recover grizzly

bears in the North Cascades, as well as Defendants’ failure to carry out programs to conserve the

North Cascades grizzly population, failure to implement the Grizzly Bear Recovery Plan or

properly revise it, and failure to consult as to the impacts of their actions on the North Cascades

grizzly bear population.

         21.   For these reasons, Defendants’ action has harmed and will continue to harm

Plaintiff’s interests. The injuries described above are actual, concrete injuries presently suffered

by Plaintiff and its members and they will continue to occur unless this Court grants relief.

These injuries are directly caused by Defendants’ actions and inactions, and the relief sought

herein would redress those injuries. Plaintiff has no other adequate remedy at law.

         22.   Defendant DAVID BERNHARDT is the Secretary of the United States

Department of the Interior. In this role, Secretary Bernhardt has supervisory responsibility over

the United States Fish and Wildlife Service and National Park Service. Secretary Bernhardt also



                                                 8
          Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 9 of 30




made the decision challenged here to terminate the NEPA process. Secretary Bernhardt is sued

in his official capacity.

        23.     Defendant AURELIA SKIPWITH is the Director of the United States Fish and

Wildlife Service and is charged with ensuring agency decisions comply with law. Director

Skipwith is sued in her official capacity.

        24.     Defendant MARAGERET EVERSON is Director for the National Park Service

and is charged with ensuring agency decisions comply with law. Deputy Director Everson is

sued in her official capacity.

        25.     Defendant UNITED STATES FISH AND WILDLIFE SERVICE is a federal

agency within the Department of Interior. FWS is responsible for administering the ESA with

respect to terrestrial wildlife, such as grizzly bears, and ensuring that agency decisions comply

with the ESA and other laws.

        26.     Defendant NATIONAL PARK SERVICE is a federal agency within the

Department of Interior. The National Park Service is responsible for managing the lands and

resources within the North Cascades National Park in accordance with federal laws and

regulations, including NEPA, the ESA and the APA.

                                 STATUTORY BACKGROUND

I. The Endangered Species Act

        27.     The Endangered Species Act, 16 U.S.C. §§ 1531 et seq., is “the most

comprehensive legislation for the preservation of endangered species ever enacted by any

nation.” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 180 (1978). The ESA provides a means to

conserve the ecosystems upon which endangered and threatened species depend and a program

to conserve listed species. 16 U.S.C. § 1531(b).



                                                 9
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 10 of 30




        28.     To receive the full protections under the ESA, a species must first be listed by the

Secretary of the Interior as “endangered” or “threatened” pursuant to ESA Section 4. See id.

§ 1533. An “endangered species” is “any species which is danger of extinction throughout all or

a significant portion of its range.” Id. § 1532(6). A “threatened species” is “any species which is

likely to become an endangered species within the foreseeable future throughout all or a

significant portion of its range.” Id. § 1532(20).

        29.     Section 2(c)(1) of the ESA provides that “all Federal departments and agencies

shall seek to conserve endangered species and threatened species and shall utilize their

authorities in furtherance of the purposes of this chapter.” Id. § 1531(c)(1). Similarly, Section

7(a)(1) provides that all federal agencies “shall . . . utilize their authorities in furtherance of the

purposes of this chapter by carrying out programs for the conservation of endangered species and

threatened species listed.” Id. § 1536(a)(1). The ESA defines “conservation” as “the use of all

methods and procedures which are necessary to bring any endangered species or threatened

species to the point at which the measures provided pursuant to this chapter are no longer

necessary,” id. § 1532(3), i.e. to bring about the recovery of species listed as endangered or

threatened. “Conservation” specifically includes “live trapping” and “transplantation.” Id.

        30.     To further carry out the ESA’s purpose that species be “conserved,” Section 4(f)

of the ESA requires FWS to “develop and implement” recovery plans for the “conservation and

survival” of listed species unless the agency makes a finding that “such a plan will not promote

the conservation of the species.” Id. § 1533(f)(1). FWS, “in developing and implementing

recovery plans, shall, to the maximum extent practicable” incorporate “such site-specific

management actions as may be necessary to achieve the plan’s goal for the conservation and

survival of the species,” as well as “objective, measurable criteria which, when met, would result



                                                   10
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 11 of 30




in a determination, in accordance with the provisions of this section, that the species be removed

from the list.” Id. § 1533(f)(1)(B)(i), (ii). The paramount purpose of a recovery plan, therefore,

is to provide for the recovery of the species. Section 4(f) further provides that “prior to final

approval of a new or revised recovery plan,” FWS shall “provide public notice and an

opportunity for public review and comment on such plan.” Id. § 1533(f)(4).

       31.     Section 7(a)(2) of the ESA requires each federal agency, in consultation with a

federal wildlife agency (FWS for the grizzly bear), to insure that any proposed action is not

likely to jeopardize the continued existence of a listed species, or result in the destruction or

adverse modification of critical habitat. Id. § 1536(a)(2). To “jeopardize the continued existence

of” under the ESA means “to engage in an action that reasonably would be expected, directly or

indirectly, to reduce appreciably the likelihood of both the survival and recovery of a listed

species in the wild by reducing the reproduction, numbers, or distribution of that species.” 50

C.F.R. § 402.02.

       32.     To carry out the consultation mandates, the action agency must first ask FWS

whether any listed or proposed species may be present in the area of the agency action. 16

U.S.C. § 1536(c)(1); 50 C.F.R. § 402.12. If listed or proposed species may be present, the action

agency must prepare a “biological assessment” to determine whether the listed species may be

affected by the proposed action. 16 U.S.C. §1536(c)(1); 50 C.F.R. § 402.12.

       33.     If an agency determines that its action “may affect” but is “not likely to adversely

affect” a listed species or its critical habitat, the regulations permit “informal consultation,”

during which FWS must concur in writing with the agency’s determination. 50 C.F.R.

§§ 402.14(a), (b). If the agency determines that the action is “likely to adversely affect” a listed

species or critical habitat, or if FWS does not concur with the agency’s “not likely to adversely



                                                  11
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 12 of 30




affect” determination, the agency must engage in “formal consultation,” as outlined in 50 C.F.R.

§ 402.14. Id. §§ 402.02, 402.14(a).

       34.     After FWS evaluates the current status of the listed species and the proposed

action’s impacts on the species using the best scientific and commercial data available, FWS

reaches a “biological opinion” as to whether the action, taken together with cumulative effects, is

likely to jeopardize the continued existence of listed species. 16 U.S.C. § 1536(a)(2); 50 C.F.R.

§§ 402.14(d), (g)(4). If FWS concludes that the proposed action “will jeopardize the continued

existence” of a listed species, the biological opinion must outline “reasonable and prudent

alternatives.” 16 U.S.C. § 1536(b)(3)(A).

       35.     Even after the procedural requirements of consultation are complete, the ultimate

duty to ensure that an activity does not jeopardize a listed species lies with the action agency.

II. The National Environmental Policy Act

       36.     NEPA, 42 U.S.C. § 4321 et seq., is the “basic national charter for protection of

the environment.” 40 C.F.R. § 1500.1(a). The Council on Environmental Quality (“CEQ”) has

adopted regulations governing the implementation of NEPA.

       37.     The action challenged in this case is governed by the CEQ’s 1978 regulations as

amended and in force when NPS and FWS initiated and terminated the NEPA process to recover

grizzly bears in the North Cascades. Although CEQ issued a final rulemaking in July 2020

fundamentally rewriting those regulations, the new rules apply only “to any NEPA process

begun after September 14, 2020,” or where the agency has chosen to “apply the regulations . . .

to ongoing activities.” 40 C.F.R. § 1506.13 (2020).




                                                 12
        Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 13 of 30




       38.       Individual agencies have also promulgated regulations and guidance further

interpreting their NEPA obligations. See 50 C.F.R. § 530 (FWS and National Marine Fisheries

Service NEPA regulations).

       39.       NEPA is primarily a procedural statute, and its procedural provisions “establish a

strict standard of compliance.” Calvert Cliffs’ Coordinating Comm., Inc. v. U.S. Atomic Energy

Comm’n, 449 F.2d 1109, 1112 (D.C. Cir. 1971).

       40.       Under NEPA, federal agencies must prepare a detailed EIS for all “major Federal

actions significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C).

First, NEPA requires an early process, called scoping, in which the agency determines the scope

of the issues to be addressed and the significant issues requiring detailed analysis. 40 C.F.R. §

1501.7. If the agency identifies significant impacts through scoping, NEPA mandates that

agencies prepare an EIS through a two-stage process, first preparing and soliciting public

comment on a draft EIS that fully complies with NEPA’s environmental analysis requirements.

See id. §§ 1502.9(a), 1503.1(a)(4). Agencies next prepare a final EIS that responds to the

comments received by the agency regarding the draft EIS. Id. §§ 1502.9(b), 1503.4.

       41.       When preparing an EIS, the agency must present and analyze all reasonable

alternatives, including the proposed action and a no action alternative. Id. § 1502.14. The EIS

shall compare the environmental consequences of each alternative analyzed. Id. The agency

also must fully analyze all direct, indirect and cumulative effects of each alternative explored.

Id. § 1502.16.

       42.       Once the final EIS is released and at the time of its decision, the agency “shall

prepare a concise public record of decision.” Id. § 1505.2. The record of decision must state the




                                                  13
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 14 of 30




decision of the agency, identify all alternatives considered, and state whether the agency has

adopted all practicable means to avoid or minimize environmental harm. Id.

        43.     Until the agency issues a record of decision, the agency may not take any action

concerning the proposal that would have an adverse effect on the environment or limit the choice

of reasonable alternatives. Id. §§ 1506.1(a)(1), (2).

III. The Administrative Procedure Act

        44.     The APA provides that “[a] person suffering legal wrong because of agency

action, or adversely affected or aggrieved by agency action within the meaning of a relevant

statute, is entitled to judicial relief thereof.” 5 U.S.C. § 702.

        45.     Upon review of agency action, the court shall “hold unlawful and set aside actions

. . . found to be arbitrary, capricious, an abuse of discretion or otherwise not in accordance with

the law.” Id. § 706(2)(A). An action is arbitrary and capricious “if the agency has relied on

factors which congress has not intended it to consider, entirely failed to consider an important

aspect of the problem, offered an explanation for its decision that runs counter to the evidence

before the agency, or is so implausible that it could not be ascribed to a difference in view of the

product of agency expertise.” Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43. When an agency

reverses course, it must supply “a reasoned analysis for the change.” Id. at 42. The burden is on

the agency to explain its decision. Id. at 57.

                                       FACTUAL BACKGROUND

I. Grizzly Bears in the North Cascades

        46.     Grizzly bears once ranged throughout most of western North America, from the

high Arctic to the Sierra Madre Occidental of Mexico, and from the coast of California across

most of the Great Plains. Scientists believe that prior to European settlement, approximately

50,000 grizzly bears occupied the western United States between Canada and Mexico. With

                                                   14
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 15 of 30




European settlement of the American West and federal persecution aimed at eradication, grizzly

bears were shot, trapped, and poisoned, reducing the population to just two percent of their

historic range.

       47.        Because of its precipitous decline, FWS listed the grizzly bear as a threatened

species in the lower 48 states under the ESA in 1975. Today scientists estimate there are less

than 2,000 grizzly bears left in the lower 48 states, occupying five isolated populations.

       48.        In accordance with the ESA, FWS first approved a grizzly bear recovery plan in

1982, which it revised in 1993, to “delineate reasonable actions that are believed to be required

to recover and/or protect” the grizzly bear. See U.S. Fish and Wildlife Service, Revised Grizzly

Bear Recovery Plan (1993) (hereinafter, “1993 Recovery Plan”).

       49.        In the 1993 Recovery Plan, FWS initially identified four recovery zones

(Yellowstone, Northern Continental Divide, Cabinet-Yaak, and Selkirks) and three evaluation

areas (Bitterroot, North Cascades, and San Juan Mountains) for potential recovery.

       50.        In 1997, FWS prepared a Supplement to the 1993 Recovery Plan providing a

recovery chapter for the North Cascades Ecosystem and officially declaring the delineated area

as a Recovery Zone. See U.S. Fish and Wildlife Service, Grizzly Bear Recovery Plan,

Supplement: North Cascades Ecosystem Recovery Plan Chapter (1997) (hereinafter, “1997

Recovery Plan Supplement”).

       51.        The North Cascades Grizzly Bear Recovery Zone is one of the largest contiguous

blocks of Federal land remaining in the lower 48 states, comprising approximately 9,565 square

miles in north-central Washington. It includes all of the North Cascades National Park and most

of the Mount Baker-Snoqualmie, Wenatchee, and Okanogan National Forests. Approximately

40 percent of the Recovery Zone is within wilderness of the North Cascades National Park and



                                                   15
        Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 16 of 30




about 72 percent has no motorized access. For these reasons, FWS has recognized that the North

Cascades Recovery Zone provides ample habitat to maintain and recover a grizzly bear

population.

       52.     The 1997 Recovery Plan Supplement provides numerous goals and sub-goals for

the recovery of grizzly bears in the North Cascades, and outlines “the recovery contribution that

should be made within the US portion of the [North Cascades Ecosystem] in compliance with the

Endangered Species Act.” Id. at 4. One of the “priority recovery actions” calls on FWS to

conduct a process under NEPA “to evaluate a range of alternatives to recover this population

including the augmentation of the existing small population by placement of a small number of

bears into the ecosystem and/or other recovery alternatives.” Id.

       53.     To reach recovery, FWS determined that the grizzly bear population must be

“large enough to offset some level of human-induced mortality and be self-sustaining despite

foreseeable influences of demographic and environmental variation,” and “reproducing bears

[must be] distributed throughout the recovery area,” with a population potentially consisting of

between 200-400 bears in the U.S. portion of the North Cascades Ecosystem. Id. at 3. Thus,

according to FWS, “[e]ventual delisting of the grizzly bear should be determined by the

achievement of a viable, well distributed, reproducing population.” Id. at 5

       54.     Although historical records indicate that grizzly bears once occupied lands

throughout the North Cascades Recovery Zone, government agents and private hunters killed

thousands of grizzly bears in the region in the mid-1800s for their fur and with an overarching

goal of extirpating them from the region.

       55.     Today, grizzly bears have been nearly extirpated from the North Cascades

Recovery Zone. There have been only four confirmed detections of grizzly bears in the North



                                                16
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 17 of 30




Cascades in the past ten years, all of which occurred adjacent to the Recovery Zone in British

Columbia.

       56.     Due to the vulnerable state of the North Cascades grizzly bear population, FWS

has received and reviewed five petitions since 1990 requesting a change in the listing status for

the North Cascades grizzly bear population and determined that grizzly bears in the North

Cascades warrant a change from threatened to endangered status. However, FWS has

continually found that the uplisting to endangered status under the ESA, while necessary, is

precluded by higher priority listings.

       57.     FWS and NPS have consistently acknowledged that given the current state of the

grizzly bear population in the North Cascades, this population is unlikely to recover without

augmenting the population with bears from other areas.

       58.     FWS has also consistently recognized that recovery of grizzly bears in the North

Cascades Ecosystem is necessary for recovery of the species in the lower 48 states. For example,

in the scoping notice initiating the NEPA process terminated by Defendants, the agencies

explained that action to restore grizzly bears to the North Cascades Ecosystem is “needed at this

time to . . . [s]upport the eventual removal of the grizzly bear from the Federal List of

Endangered and Threatened Wildlife.” U.S. Department of the Interior, North Cascades

Ecosystem Grizzly Bear Restoration/Environmental Impact Statement, Washington, Notice of

Intent, 80 Fed. Reg. 8894, 8895 (Feb. 19, 2015) (hereinafter, “Scoping Notice”). The agencies

later echoed this finding in releasing the DEIS. U.S. Fish and Wildlife Service and National

Park Service, Draft Environmental Impact Statement/Grizzly Bear Restoration Plan, North

Cascades Ecosystem, Washington, Notice of Availability for Public Comment, 82 Fed. Reg.

4416, 4416 (Jan. 13, 2017). FWS has repeated this conclusion in other venues as well. See



                                                 17
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 18 of 30




Declaration of Dr. Jennifer Fortin-Noreus at ¶¶ 4-5, Ctr. for Biological Diversity v. Bernhardt,

No. 9:19-cv-00109-DLC (D. Mont. July 6, 2020), ECF No. 66-1 (declaration of FWS wildlife

biologist in the Grizzly Bear Recovery Program explaining that recovery of grizzly bears in the

six identified recovery zones, including the North Cascades, will meet FWS’s obligation under

the ESA to recover grizzly bears to the point that protection under the ESA is no longer

necessary).

II. The NEPA Process
       59.     In accordance with the 1997 Recovery Plan Supplement and with the recognition

that grizzly bears in the North Cascades are unlikely to recover on their own, in February 2015

FWS and NPS initiated a process under NEPA “to determine how to restore the grizzly bear

(Ursos arctos horribilis) to the North Cascades ecosystem (NCE), a portion of its historical

range.” See Scoping Notice, 80 Fed. Reg. at 8894. In initiating the NEPA process, NPS stated

that “[t]he Grizzly Bear Recovery Plan calls on us to fully consider restoration of the grizzly bear

in the North Cascades, and this process will ensure we solicit the public for their input before

putting any plan into action.” Press Release, U.S. Dep’t of Interior, N. Cascades Nat’l Park Serv.

Complex and U.S. Fish and Wildlife Serv., Public Invited to Open Houses on Options for

Grizzly Bear Restoration in North Cascades Ecosystem, (Feb. 13, 2015), at 2, found at

https://www.nps.gov/noca/learn/news/public-invited-to-open-houses-on-options-for-grizzly-

bear-restoration-in-north-cascades-ecosystem.htm (last visited Dec. 15, 2020).

       60.     In the Scoping Notice, the agencies stated that “[g]iven the low number of grizzly

bears, very slow reproductive rate, and other recovery constraints, grizzly bears in the NCE are

the most at-risk grizzly bear population in the United States today” and are at risk of extirpation.

80 Fed. Reg. at 8894-95. The agencies acknowledged that “[n]atural recovery in the [North

Cascades Ecosystem] is challenged by the absence of verified reproduction, as well as isolation

                                                 18
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 19 of 30




from any contiguous population in British Columbia, Canada, and the United States.” Id. at

8895. The agencies found that action was necessary to avoid local extinction, contribute to

biodiversity of the ecosystem, enhance the probability of long-term survival and conservation of

the grizzly bear, contribute to overall grizzly bear recovery, and support the eventual delisting of

grizzly bears. Id. at 8895.

        61.     Plaintiff provided timely comments during this scoping process supporting grizzly

bear recovery in the North Cascades Ecosystem. Others also submitted comments supporting

grizzly bear augmentation and restoration to recover grizzly bears in the North Cascades,

including at least fifteen conservation organizations, six non-governmental organizations, four

tribal nations, and countless individuals. See North Cascades Ecosystem Grizzly Bear

Restoration Plan/Environmental Impact Statement, Public Scoping Comment Analysis Report

(June 2015), at App. C, found at

https://parkplanning.nps.gov/document.cfm?parkID=327&projectID=44144&documentID=6650

6 (last visited Sept. 1, 2020).

        62.     In January 2017, FWS and NPS released the “Draft Grizzly Bear Restoration

Plan/Environmental Impact Statement” for the North Cascades Ecosystem for public review and

comment. See 82 Fed. Reg. 4336 (Jan. 13, 2017); 82 Fed. Reg. 4416 (Jan. 13, 2017). According

to the agencies, the purpose of the Plan/DEIS was to evaluate alternatives for restoring grizzly

bears to the North Cascades Ecosystem. 82 Fed. Reg. at 4416.

        63.     The Plan/DEIS repeated the purpose and objectives from the 1997 Recovery Plan

Supplement, including the need to support the recovery of the grizzly bear. DEIS at 3.

        64.     In the Plan/DEIS, “[a]ll of the action alternatives [under consideration] would

seek to restore a self-sustaining population of at least 200 bears through the capture and release



                                                 19
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 20 of 30




of grizzly bears into the NCE.” DEIS at iii. The agencies explained in the Plan/DEIS that

“[b]iological consensus is that grizzly bears in the NCE would have difficulty recovering on their

own and need some form of human intervention to achieve reproduction and eventual recovery,”

and that the no-action alternative would not likely achieve reproduction and recovery goals. Id.

at v.

        65.    Plaintiff submitted timely comments on the DEIS supporting the overall strategy

by the agencies to augment the population of grizzly bears in the North Cascades Ecosystem to

support the long-term survival of grizzly bears in this region and to aid in the overall recovery of

grizzly bears in the western United States.

        66.    In December 2017, then-Secretary of Interior Ryan Zinke temporarily halted the

NEPA process, asking NPS to stop work on its environmental impact statement. See Press

Release, Rob Chaney, The Missoulian, North Cascades grizzly bear recovery work halted by

Interior Department (Dec. 16, 2017), found at https://missoulian.com/news/local/north-cascades-

grizzly-bear-recovery-work-halted-by-interior-department/article_54f56987-68f7-5227-a7a5-

ec14d7a6d44d.html (last visited Dec. 15, 2020).

        67.    Following widespread public outcry, in March 2018 then-Secretary Zinke traveled

to Sedro-Woolley, Washington where he recanted his order to halt work on the NEPA process to

recover grizzly bears in the North Cascades and instead announced support of the grizzly bear

restoration efforts. Press Release, U.S. Dep’t of the Interior, Secretary Zinke Supports Grizzly

Bear Restoration in North Cascades Ecosystem (Mar. 23, 2018), found at

https://www.doi.gov/pressreleases/secretary-zinke-supports-grizzly-bear-restoration-north-

cascades-ecosystem (last visited Dec. 15, 2020). He discussed the “cultural and spiritual

importance of grizzly bears in tribal communities, the contributions grizzly bears make to the



                                                 20
        Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 21 of 30




biodiversity of the ecosystem, and the ecological devastation that the permanent loss of grizzly

bears would cause if nothing is done.” Id. He continued, stating: “We are managing the land

and the wildlife according to the best science and best practices. The loss of the grizzly bear in

the North Cascades would disturb the ecosystem and rob the region of an icon.” Id. Thus, he

announced, “[w]e are moving forward with plans to restore the bear to the North Cascades,

continuing our commitment to conservation and living up to our responsibility as the premier

stewards of our public land.” Id. The agency further announced that release of a final EIS was

tentatively scheduled for late summer of 2018. Id.

       68.     After two years of inaction, in July 2019, the agencies reopened the comment

period on the DEIS. See 84 Fed. Reg. 36,099 (July 26, 2019). The agencies did not provide an

explanation as to why they were reopening the comment period.

       69.     Approximately one year later, on July 10, 2020, FWS and NPS abruptly

announced that they had decided to “discontinue the proposal to develop and implement a

Grizzly Bear Restoration Plan for the North Cascades Ecosystem” and that “the EIS process has

been terminated.” 85 Fed. Reg. 41,624 (July 10, 2020).

       70.     The agencies provided no rationale whatsoever in the Federal Register’s

Termination Notice explaining the total reversal in course and their decision to discontinue the

NEPA process that began more than five years earlier, and released no record of decision

explaining the agencies’ action.

       71.     The agencies also did not propose any alternative actions that they would take to

conserve or recover grizzly bears in the North Cascades Recovery Zone, even after they had

acknowledged on several occasions, including throughout the recent NEPA process, that human

intervention would be necessary to recover grizzly bears there.



                                                21
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 22 of 30




                                      FIRST CAUSE OF ACTION

                                FWS’s and NPS’s Violation of the APA
                    (Failure to Provide Reasoned Analysis for Change in Course)

       72.     Plaintiff hereby incorporates all preceding paragraphs.

       73.     In 2015, in accordance with the 1997 Recovery Plan Supplement, FWS and NPS

embarked on a process aimed at conserving grizzly bears in the North Cascades through

development of a Grizzly Bear Restoration Plan for the North Cascades Ecosystem and an

accompanying NEPA process. In doing so, the agencies repeatedly acknowledged that human

intervention would be necessary to recover this nearly extirpated grizzly bear population, and

that a Restoration Plan and NEPA process were essential to recover the grizzly bear in the North

Cascades which, in turn, is critical to the bear’s overall survival and recovery.

       74.     Throughout the plan development and NEPA evaluation process, the agencies

asserted that taking no action would not recover grizzlies in the North Cascades and that

augmentation would be necessary to prevent local extirpation.

       75.     Without explanation, on July 10, 2020 the agencies announced their decision to

“discontinue the proposal” to “develop and implement a Grizzly Bear Restoration Plan for the

North Cascades Ecosystem” and terminated the NEPA process. The Termination Notice

embodies a decision that, if allowed to stand, would foreclose recovery of grizzly bears in the

North Cascades.

       76.     The Termination Notice reflects a complete reversal in the agencies’ course of

action, changing a multi-year-long process that the agencies had asserted was necessary to

recover grizzly bears in the North Cascades.




                                                 22
           Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 23 of 30




       77.     When an agency reverses course as FWS and NPS have done here, it must supply

“a reasoned analysis for the change,” and the burden is on the agency to explain its decision.

Motor Vehicle Mfrs. Ass’n, 463 U.S. at 42, 57.

       78.     Because FWS and NPS failed to provide a reasoned analysis for its changed

course, they have violated the APA and the action terminating the restoration planning and

NEPA process is arbitrary and capricious, an abuse of discretion, or otherwise not in accordance

with law. 5 U.S.C. § 706(2)(A); Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43.

                                SECOND CAUSE OF ACTION

                      FWS’s and NPS’s Violation of NEPA and the APA
                          (Failure to Issue a Record of Decision)

       79.     Plaintiff hereby incorporates all preceding paragraphs.

       80.     NEPA require agencies to prepare an EIS for all “major Federal actions

significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C). Because

Defendants determined that augmenting and recovering the North Cascades grizzly bear

population may have significant environmental effects, they prepared a draft EIS for public

comment and review.

       81.     As required by NEPA’s implementing regulations, the DEIS analyzed various

alternatives to augment the grizzly bear population and a no action alternative. See 40 C.F.R. §

1502.14 (requiring agencies to analyze all reasonable alternatives and a no action alternative in

an EIS).

       82.     Following the collection and review of public comment, agencies are required to

prepare a final EIS that responds to the comments received on the draft EIS. Id. §§ 1502.9(b),

1503.4. When an action agency makes a decision on the proposal, it “shall” prepare a public




                                                 23
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 24 of 30




record of decision stating the decision made and explaining other considerations required by the

regulations. Id. § 1505.2.

       83.     After issuing the draft EIS and collecting two rounds of public comments,

Defendants decided that they would not take action to augment and recover the North Cascades

grizzly bear population.

       84.     In deciding to take no further action to augment and recover the North Cascades

grizzly bear population, Defendants chose the no action alternative. However, Defendants failed

to issue a final EIS and record of decision as NEPA requires. Even where an action agency

chooses the no action alterative, NEPAs’ implanting regulations require that the agency issue a

final EIS and a record of decision. Defendants violated NEPA by failing to prepare and issue

these required documents.

       85.     Defendants’ abrupt “termination” of the NEPA process without the issuance of a

final EIS or record of decision constitutes agency action “without observance of procedure

required by law,” in violation of the APA, 5 U.S.C. § 706(2)(A).

                                  THIRD CAUSE OF ACTION

                     NPS’s Violation of the ESA’s Conservation Mandate
                     (Failure to Conserve North Cascades Grizzly Bears)

       86.     Plaintiff hereby incorporates all preceding paragraphs.

       87.     Section 2(c)(1) and Section 7(a)(1) of the ESA provide an “affirmative duty” for

federal agencies to conserve listed species. Under Section 2(c)(1) of the ESA, “all Federal

departments and agencies shall seek to conserve endangered species and threatened species and

shall utilize their authorities in furtherance of the purposes of this chapter.” Id. § 1531(c)(1).

Similarly, Section 7(a)(1) provides that all federal agencies “shall, in consultation with and with

the assistance of [FWS], utilize their authorities in furtherance of the purposes of this chapter by

                                                  24
        Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 25 of 30




carrying out programs for the conservation of endangered species and threatened species listed.”

Id. § 1536(a)(1).

       88.     The ESA broadly defines “conservation” as “the use of all methods and

procedures which are necessary to bring any endangered species or threatened species to the

point at which the measures provided pursuant to this chapter are no longer necessary,” including

“live trapping” and “transplantation.” Id. § 1532(3).

       89.     In the Scoping Notice and the DEIS, both FWS and NPS concluded that human

intervention through augmentation was necessary to recover grizzly bears in the North Cascades

Recovery Zone.

       90.     In the DEIS, the agencies explained that the “[b]iological consensus is that grizzly

bears in the NCE would have difficulty recovering and their own and need some form of human

intervention to achieve reproduction and eventual recovery” and that action is “necessary” to

avoid the permanent loss of grizzly bears in the North Cascades. DEIS at ii, v. Without human

intervention, the population is at risk of local extinction. 80 Fed. Reg. at 8894-95.

       91.     “Conservation” of the grizzly bear cannot be achieved unless the agencies

proceed with augmentation. Recovery in the North Cascades through human intervention is a

prerequisite to getting the grizzly bear “to the point at which the measures provided pursuant to

this [Act] are no longer necessary.” 16 U.S.C. § 1532(3) (definition of “conservation”); see id. §

1532(20) (definition of “threatened species”).

       92.     Because the agencies have acknowledged that augmentation of the North

Cascades grizzly bear population is necessary to recover the species, and that without human

intervention the population is at risk of local extinction, NPS’s unexplained termination of the

augmentation program violates NPS’s obligation under ESA Section 2(c)(1) and Section 7(a)(1)



                                                 25
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 26 of 30




to provide for the conservation of endangered and threatened species. Id. §§ 1531(c)(1),

1536(a)(1).

       93.     NPS’s violation of its obligation to consult with FWS for the purpose of carrying

out a program for the recovery of grizzly bears on NPS lands is also arbitrary, capricious, and

abuse of discretion, or otherwise not in accordance with law, in violation of the APA, 5 U.S.C. §

706(2)(A).

                                 FOURTH CAUSE OF ACTION

             FWS’s Violation of the ESA’s Recovery Planning Requirements
     (FWS’s Failure to Implement the Grizzly Bear Recovery Plan and/or to Revise the
               Recovery Plan Through Notice and Comment Proceedings)

       94.     Plaintiff hereby incorporates all preceding paragraphs.

       95.     Under Section 4(f) of the ESA, FWS has a non-discretionary duty to “develop and

implement” recovery plans for the “conservation and survival” of listed species. 16 U.S.C. §

1533(f)(1).

       96.     FWS committed in the 1997 Recovery Plan Supplement to consider a range of

alternatives for recovery of this population through a NEPA process, “including the

augmentation of the existing small population by placement of a small number of bears into the

ecosystem and/or other recovery alternatives.” 1997 Recovery Plan Supplement at 3-4. FWS

identified pursuit of the NEPA process as one of five priority recovery actions to take place

within five years. Id. at 4-5.

       97.     FWS, along with NPS, finally initiated the restoration planning and

accompanying NEPA process approximately 18 years after publication of the 1997 Supplement.

In announcing the availability of the Plan/DEIS for public comment, the agencies declared

unequivocally that affirmative “[a]ction is need at this time” to “[a]void the permanent loss of



                                                26
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 27 of 30




grizzly bears in the [North Cascades Ecosystem]” and to “[s]upport the recovery of the grizzly

bear to the point where it can be removed from the List of Endangered and Threatened Species.”

82 Fed. Reg. at 4416.

       98.      Because FWS and NPS terminated the restoration planning and NEPA process

found to be necessary to recover grizzly bears in the North Cascades and identified as a priority

action in the 1997 Supplement to the Recovery Plan, FWS has failed to “develop and

implement” a plan for the “conservation and survival” of the grizzly bear, in violation of Section

4(f) of the ESA. 16 U.S.C. § 1533(f)(1).

       99.      The abandonment of recovery planning and development of an EIS for restoration

of grizzly bears in the North Cascades also constitutes a major de facto revision of the Recovery

Plan for the grizzly bear that was adopted in the absence of any public notice and comment, in

violation of Section 4(f)(4) of the ESA. Id. § 1533(f)(4).

                                   FIFTH CAUSE OF ACTION

              FWS’s and NPS’s Violation of the ESA’s Consultation Requirements
                          (FWS’s and NPS’s Failure to Consult)

       100.     Section 7(a)(2) requires agencies to consult on the impacts of any agency action

to ensure that any such action is not likely to jeopardize the continued existence of a listed

species. 16 U.S.C. § 1536(a)(2).

       101.     The FWS’s and NPS’s decision to abandon the augmentation plan for grizzly

bears in the North Cascades, as embodied in the decision to terminate the ongoing NEPA process

to facilitate recovery of grizzly bears in the North Cascades, is an affirmative agency action that

requires consultation so that the agencies can ensure their action will not jeopardize the

continued existence of grizzly bears in the North Cascades Ecosystem.




                                                 27
         Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 28 of 30




       102.    Despite this requirement in the ESA, neither agency initiated or completed

consultation on the decision to abandon recovery planning and terminate the NEPA process.

       103.    The agencies have admitted that without human intervention, recovery is unlikely

and local extirpation of grizzly bears in the North Cascades is probable. Thus, it follows that

terminating the process necessary to augment this disappearing population may indeed

jeopardize the continued existence of grizzly bears there.

       104.    FWS and NPS have violated Section 7(a)(2) of the ESA and its implementing

regulations by failing to initiate consultation and by failing to ensure through consultation that

their decision to terminate the accompanying NEPA process does not jeopardize the continued

existence of the species. 16 U.S.C. § 1536(a)(2); 50 C.F.R. Part 402.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       1.      Declare that FWS and NPS violated the APA in connection with the decision to

abandon the grizzly bear augmentation plan and terminate the accompanying NEPA process by

reversing course without supplying a reasoned analysis;

       2.      Declare that FWS and NPS violated NEPA and the APA by prematurely

terminating the NEPA process and failing to issue a record of decision;

       3.      Declare that NPS violated Section 2(c) and Section 7(a)(1) the ESA in connection

with the decision to abandon the grizzly bear augmentation plan and terminate the accompanying

NEPA process by failing to provide for the conservation of grizzly bears in the North Cascades;

       4.      Declare that FWS violated Section 4(f) of the ESA by failing to develop and

implement a recovery plan for the conservation and survival of grizzly bears in the North




                                                 28
        Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 29 of 30




Cascades, and by effectively revising the recovery plan without soliciting public comment on the

revision;

       5.      Declare that FWS and NPS violated Section 7(a)(2) of the ESA by failing to

ensure against jeopardy through consultation on the impacts of the decision to abandon recovery

planning and terminate the accompanying NEPA process;

       6.      Set aside Defendants’ decision to jettison the grizzly bear augmentation plan for

the North Cascades grizzly bear population based on these legal violations and order Defendants

to proceed with the abandoned augmentation plan and accompanying NEPA process;

       7.      Award Plaintiff its reasonable attorneys’ fees, costs and expenses associated with

this litigation under the ESA and the Equal Access to Justice Act; and

       8.      Grant such further and additional relief as the Court deems just and proper in

order to remedy the violations of law alleged herein.



Dated: December 16, 2020                     Respectfully submitted,

                                             /s/ Andrea Zaccardi_______________
                                             Andrea Zaccardi
                                             (Idaho Bar No. 8818)*
                                             Center for Biological Diversity
                                             P.O. Box 469
                                             Victor, ID 83455
                                             Tel.: (303) 854-7748
                                             Email: azaccardi@biologicaldiversity.org

                                             /s/ William J. Snape, III
                                             William J. Snape, III
                                             (D.C. Bar No. 455266)
                                             Center for Biological Diversity
                                             1411 K Street, NW, Suite 1300
                                             Washington, D.C. 20005
                                             Tel.: (202) 536-9351
                                             Emails: bsnape@bioogicaldiversity.org,
                                             wsnape@wcl.american.edu

                                                29
Case 1:20-cv-03697-RDM Document 1 Filed 12/16/20 Page 30 of 30




                            Attorneys for Plaintiff
                            *Seeking admission pro hac vice




                              30
